Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        21-MAY-2020
                                                        08:51 AM



                SCWC-XX-XXXXXXX and SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     PRUDENTIAL LOCATIONS, LLC,
                  Respondent/Plaintiff-Appellant,

                                vs.

                 LORNA GAGNON and PRESTIGE REALTY
                  GROUP LIMITED LIABILITY COMPANY,
     Petitioners/Defendants/Cross-Claim Defendants-Appellees,

                                and

                 RE/MAX LLC; and LORRAINE CLAWSON,
              Respondents/Defendants/Cross-Claimants/
                 Third-Party Plaintiffs-Appellees,

                                and

     KEVIN TENGAN, Respondent/Third-Party Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (CAAP-XX-XXXXXXX; CAAP-XX-XXXXXXX; CIV. NO. 13-1-2328)

        ORDER DISMISSING APPLICATIONS FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           It appearing that the judgment on appeal in the above-

referenced matters not having been filed by the Intermediate

Court of Appeals at the time the applications for writ of

certiorari were filed, see Hawai#i Revised Statutes § 602-59(a)
(Supp. 2016); see also Hawai#i Rules of Appellate Procedure

(HRAP) Rule 36(b)(1) (2016),

          IT IS HEREBY ORDERED that Petitioners’ applications for

writ of certiorari, filed on May 15, 2020, are dismissed without

prejudice to re-filing the application pursuant to HRAP Rule

40.1(a) (2017).    (“The application shall be filed within thirty

days after the filing of the Intermediate Court of Appeals’

judgment on appeal or dismissal order, unless the time for filing

the application is extended in accordance with this rule.”).

          DATED:   Honolulu, Hawai#i, May 21, 2020.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson




                                  2